UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 333-212081 Vantage Drilling International (Exact name of registrant as specified in its charter) Cayman Islands N/A (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. EmployerIdentification No.) 777 Post Oak Boulevard, Suite 800, Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (281) 404-4700 Securities registered pursuant to Section12(b) of the Act: None
